DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
Response to Amendment and Arguments
The response received January 6, 2022 has been entered. 
Claim 1 is labeled as amended, however, the claim language itself has not been amended in view of the Applicant’s August 11, 2021 Amendment.
Claim 9 has been labeled “previously presented.” 
The rule 130(a) affidavit received January 6, 2022 is acknowledged. The 35 U.S.C. 102(a)(2) rejection of Claims 1-4, 7-9, 12, 13, and 15 over Kim et al., Enhanced sinterability and electrochemical performance of solid oxide fuel cells via a roll calendaring process, J. Mater. Chem. A, 2019, 7, 9958-67 is withdrawn in view of the affidavit.
The arguments presented with respect to the rejection of Claims 1-4 and 6-15 under 35 U.S.C. 103 as being unpatentable over Kotchick et al. (U.S. Patent No. 4,913,982) in view of Ellingson (Nondestructive characterization methods for monolithic solid oxide fuel cells, ANL 92/84 January 1993) are not persuasive. 
The Applicant contends that because the cited prior art does not expressly disclose the claimed "nip gap," the rejection is in error. Remarks at 7. To further support this argument, the Applicant contends that additional experimental data illustrates the special results obtained by the claimed nip gap range - obtaining a laminate that is not physically destroyed and free of interfacial defects. Remarks at 8. Lastly, the Applicant contends that the Office has not established the nip gap to be a result-effective variable and the rejection is in error. Remarks at 9. 
It is respectfully submitted that this argument is not persuasive because the prior art teaches the claimed method and encompasses the claimed range. Furthermore, as asserted by the Final Rejection, the claimed nip gap would have been obvious to one of ordinary skill in the art that was motivated to determine a workable range of nip-gap to obtain a laminated fuel cell component utilizing the teachings of the prior art. 
The cited prior art does not give specific nip-gap ranges, and instead teaches that the gap, speed, and temperature of the rollers can be adjusted in order to obtain the desired thickness of an individual film, or to obtain the desired laminated structure. The prior art further teaches that each of these parameters relate to the shear stress applied to the films as they are calendered, and in turn, to defects that may form. Final Rejection at 15-16. The calendering process applied to form films for solid oxide fuel cells has long been known, along with the ability to adjust nip gap, roller speed, and roller temperature, as taught for example by Ellingson in 1993. 
Based solely on the teachings of the prior art, one of ordinary skill in the art would have (1) been motivated to achieve a calendared laminate that is free of defects and cracks, (2) known that adjusting the nip gap, roller temperature, and roller speed can in turn adjust the shear stress applied to the calendared films and thus assist with inhibiting defects in the calendared films, and (3) been fully capable of identifying a workable range of nip gap that was suitable to obtain a calendared film without cracks using nothing more that routine experimentation and ordinary skill. With respect to Claim 6, the Applicant contends that the Applicant has discovered that excessively fast rotation may damage the stack during calendering and that the claimed range of roller temperature and roller thickness are not obvious over the prior art. Remarks at 10. This argument is not persuasive because, as noted above, the prior art teaches that roller speed, gap, and thickness can be adjusted to obtain the desired calendared films while mitigating shear stress applied to the calendared film and associated defects as taught by Ellingson and asserted by the Final Rejection. In addition, the primary reference KOTCHICK teaches a roller temperature range that overlaps the claimed range. Accordingly, the effect of obtaining a calendared film free of defects when using a roller gap that is close to the thickness of the films being calendared is fully expected in view of the prior art teachings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,913,982 to Kotchick et al. in view of W. Ellingson, NONDESTRUCTIVE CHARACTERIZATION METHODS FOR MONOLITHIC SOLID OXIDE FUEL CELLS, Argonne National Laboratory publication ANL-92/84, January 1993.

	Regarding Claim 1, U.S. Patent No. 4,913,982 to Kotchick et al. (“KOTCHICK”) discloses a method of manufacturing a solid oxide fuel cell comprising (abstract, monolithic solid oxide fuel cells; Figure 4 illustrates the preferred process to manufacture the fuel cells): preparing a stack comprising at least one anode support layer (Fig. 4, col. 8 lines 25-38 teaching an interconnect is formed by tape casting) and at least one anode functional layer (Fig. 4 col. 8 lines 25-38 teaches formation of an anode layer and stacking with the interconnect); and calendaring the stack to obtain an anode (Fig. 4 and col. 9 lines 1-5 discloses the interconnect support and anode are roll-milled through a calendar into a tape of desired thickness along with the cathode and electrolyte).  

    PNG
    media_image1.png
    442
    714
    media_image1.png
    Greyscale

KOTCHICK Fig. 4

	KOTCHICK does not disclose wherein the anode is obtained by calendaring the stack under the following conditions: calendaring rollers have a nip gap not less than 99% and less than 100% of a 28Docket No.0010-0043stack thickness. 
	ELLINGSON discloses methods of fabricating solid oxide fuel cells including hot rolled calendaring of the anode, cathode, and electrolyte components (section 2, p. 7-8).

    PNG
    media_image2.png
    528
    633
    media_image2.png
    Greyscale

 ELLINGSON Fig. 5 hot rolled calendaring process
ELLINGSON further discloses rollers of the calendaring process may be adjusted in temperature, the separation between the rollers may be adjusted to allow tape thickness to be controlled, and the roller speed may be controlled and adjusted (Fig. 5 and p. 8 third paragraph). ELLINGSON further teaches that multiple tapes may be laminated together in a second rolling operation (p. 9) and that the temperature and speed of the rollers relates to the shear stress applied to the tapes being calendared (p. 22 “[b]ecause the need to control the speed and temperature of each counterrotating roller, the potential exists for high shearing across the tape.”)
ELLINGSON discusses the hot-rolled calendaring process applied to fuel cell components, and teaches the electrodes may be calendared in the green state prior to sintering (p. 7) in order to produce thin, uniform, strong, and flexible single or multilayer tapes (p. 8). ELLINGSON further teaches that calendaring parameters such as the roller temperature, and separation between the rollers is adjustable to allow tape thickness to be controlled (p. 8) and that process control can avoid defects that result from high shear forces applied to the tape during calendaring (p. 22 “the potential exists for high shearing across the tape”) and electrode and electrolyte tapes should be examined for defects such as cracks, and non-uniformity.
While ELLINGSON does not disclose the particular nip gap range claimed, one of ordinary skill reading KOTCHICK and ELLINGSON would have been motivated to adjust parameters such as the nip gap, roller speed, and roller temperature for calendaring a given electrode formulation in order to produce defect free films of suitable uniformity and desired thickness as taught expressly by ELLINGSON. In addition, identifying the balance of proper nip gap, roller speed, and temperature would have required no more than routine experimentation and ordinary skill. 
Before the earliest effective filing date of the instant Application, it would have been obvious to one of ordinary skill in the art to have modified the method of KOTCHICK such that the calendaring rollers have a nip gap of not less than 99% and less than 100% of the multilayer stack thickness. The motivation for doing so would have been to adjust the roller gap to produce a desired thickness as taught by ELLINGSON. Additionally, one of ordinary skill in the art would have been motivated to optimize the roller gap (and other calendaring parameters) to obtain a workable range of gap size that is sufficient to obtain the desired final thickness after passing through the nip of the rollers while avoiding defects as taught by ELLINGSON. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here the claimed method is encompassed by the prior art and there is no evidence of criticality with respect to the claimed calendaring speed or nip gap size. In addition, it was known in the art at the time of filing that the roll speed, temperature, and roller gap could be adjusted in order to achieve the desired properties of the calendared films and multilayer stacks (as taught by ELLINGSON). One of ordinary skill in the art using no more than ordinary skill and routine experimentation would have been fully capable of adjusting the calendaring rotational speed and nip gap to be within the claimed range in order to simply utilize a workable range of nip gap and roller speed to achieve the desired thickness and rotational speed to balance the efficiency of production with other factors such as the generation of defects. 
	Regarding Claim 7, KOTCHICK is relied upon as above and further discloses the method according to claim 1, wherein the anode is obtained by calendaring the stack at least two times (col. 9 lines 15-30 teaches the multilayer stack may be calendered additional times to obtain a desired thickness).  
	Regarding Claim 8, KOTCHICK is relied upon as above and further discloses the method according to claim 1, further comprising: stacking an electrolyte layer on the anode to obtain an assembly (Fig. 4); and calendaring the assembly to obtain an electrolyte substrate (Fig. 4 illustrates the stack including the electrolyte, anode, and interconnect are calendered together as an assembly).  
	Regarding Claim 9, KOTCHICK is relied upon as above and further discloses the method according to claim 8, wherein the electrolyte layer comprises a sheet obtained by tape-casting a slurry comprising yttria-stabilized zirconia (col. 8 line 30-31 “yttria-stabilized zirconia for the electrolyte”).  
	Regarding Claim 12, KOTCHICK is relied upon as above and further discloses the 12. The method according to claim 8, further comprising: sintering the electrolyte substrate (sintering, col. 9 line 65 – col. 10 line 9).  
	Regarding Claim 15, KOTCHICK is relied upon as above and further discloses the method according to claim 8, further comprising: forming a cathode on the electrolyte layer of the electrolyte substrate (Fig. 4 illustrates cathode formation on the electrolyte layer of the electrolyte substrate to form a stack in the multilayer calendaring step).
	Regarding Claim 6, KOTCHICK and ELLINGSON are relied upon as above and KOTCHICK further discloses the method according to claim 5; wherein the anode is obtained by calendaring the stack under the following conditions: the calendaring rollers have a temperature of 60 to 90°C (col. 8 each roller of the roll mill is heated to a temperature of 10-1500°C). The roller temperature of KOTCHICK overlaps and renders obvious the claimed range. 
	KOTCHICK is silent with respect to the calendaring rollers have a diameter of 100 mm to 150 mm. However, at the time of filing it would have been obvious to one of ordinary skill in the art to have utilized a calendaring roller temperature within the claimed range and a calendaring rollers diameter within the claimed range. The motivation for doing so would have been to use a workable range of roller temperature and roller diameter in order to facilitate the calendaring of the multilayer stack into the desired thickness, with the desired porosity and surface quality.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 10, KOTCHICK and ELLINGSON are relied upon as above and KOTCHICK is silent with respect to the method according to claim 8, wherein the electrolyte substrate is obtained by calendaring the assembly under the following conditions: calendaring rollers have a nip gap not less than 90% and less than 95% of a thickness of the assembly; and29Docket No.0010-0043 the calendaring rollers have a rotational speed of 8 times or less per minute as required by instant Claim 10. 
However at the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of KOTCHICK such that the calendaring rollers have a rotational speed of 0.3/min or less and wherein the electrolyte substrate is obtained by calendaring the assembly where the calendaring rollers have a nip gap not less than 90% and less than 95% of a thickness of the assembly. The motivation for doing so would have been to obtain a workable range of rotation speed and nip gap that is suitable to produce a calendared layer with the desired efficiency while avoiding the generation of defects and to obtain a electrolyte substrate having the desired thickness following calendaring. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here the claimed method is encompassed by the prior art and there is no evidence of criticality with respect to the claimed calendaring speed or nip gap. In addition, one of ordinary skill in the art using no more than ordinary skill an routine experimentation would have been fully capable of adjusting the calendaring rotational speed to be within the claimed range in order to simply utilize a workable range of rotational speed to balance the efficiency of production with other factors such as the generation of defects.
	Regarding Claim 11, KOTCHICK and ELLINGSON are relied upon as above and KOTCHICK further discloses the method according to claim 10, wherein the electrolyte substrate is obtained by calendaring the assembly under the following conditions: the calendaring rollers have a temperature of 60 to 90°C (col. 10 lines 65-68 roller temperature of 10-150°C) overlaps and renders obvious the claimed range.
	KOTCHICK is silent with respect to the calendaring rollers have a diameter of 100 mm to 150 mm.  Furthermore, nothing of record indicates that the claimed thickness range is critical. 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the rollers of KOTCHICK to comprise a diameter within the claimed range in order to produce a film having the desired structure once passing through the rollers. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 13, KOTCHICK and ELLINGSON are relied upon as above and KOTCHICK further discloses the method according to claim 12, wherein the electrolyte substrate is sintered at “approximately 1400°C” (col. 10 lines 1-2) and sintering achieves densification of the various layers to a desired percent of theoretical density and desired level of porosity after sintering for the various layers (col. 10 lines 5-10).
	KOTCHICK is silent with respect to the sintering temperature being within the claimed range of 1,200 to 1,3000C. However the sintering range taught by KOTCHICK approaches the claimed range. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
At the time of filing it would have been obvious to one of ordinary skill in the art to have adjusted the sintering temperature of KIM to be within the claimed range of 1,200-1,300°C and the motivation for doing so would have been to achieve sufficient densification and post sintering pore structure for the various layers by using a workable range of sintering temperature where lowering the temperature reduces heat treatment costs.
	Regarding Claim 14, KOTCHICK and ELLINGSON are relied upon as above.
KOTCHICK discloses the components of the fuel cell are rolled to their desired thickness (col. 9 lines 1-5) and further teaches an electrolyte comprising a preferable thickness of 20-50 microns, and a preferable anode thickness of up to 500 microns (0.5 mm) (col. 4 lines 19-40). Each thickness of this embodiment of KOTCHICK, while not overlapping the claimed ranges are close to those claimed and one of ordinary skill in the art would have understood the method taught by KOTCHICK to be fully capable of achieving the claimed thicknesses.
	While KOTCHICK is silent with respect to the electrolyte layer has a thickness of 3 µm to 10 µm, at the time of filing it would have been obvious to one of ordinary skill in the art to have modified the electrolyte thickness to be within the claimed range in order to find a workable range of electrolyte thickness, suitable to provide the desired ion conductivity, electrode separation, and physical integrity needed for the multilayer cell structure. 
	KOTCHICK is silent with respect to the anode of the electrolyte substrate has a thickness of 0.6 mm to 1.0 mm (the preferred embodiment discloses the anode has a thickness of up to 0.5 mm).  However, at the time of filing it would have been obvious to one of ordinary skill in the art to have utilized an anode of the electrolyte substrate thickness within the claimed range of 0.6 to 1.0 mm and the motivation for doing so would have been to utilize a thickness suitable for a SOFC produced by the calendaring method of KOTCHICK. Furthermore, nothing of record indicates that the claimed thickness range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over KOTCHICK in view of Han et al, Fabrication and properties of anode-supported solid oxide fuel cell, Solid State Ionics, Volume 179, Issues 27–32, 30 September 2008, Pages 1545-1548.

	Regarding Claim 2, KOTCHICK is relied upon as above and further discloses the method according to claim 1, wherein the anode support layer comprises a sheet obtained by tape-casting a slurry (Fig. 4 illustrates tape casting the interconnect anode support layer).
	KOTCHICK is silent with respect to the anode support layer comprising at least nickel oxide, yttria- stabilized zirconia, and a pore-forming agent.
	HAN discloses an anode-supported solid oxide fuel cell and a method of fabrication thereof where the porous anode substrate support comprises NiO, YSZ, and a pore former (section 2.1 at p. 1546 left column). 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified KOTCHICK to comprise an anode porous substrate support as taught by HAN where the support comprises NiO, YSZ, and a pore former as claimed. The motivation for doing so would have been to use known anode construction that utilizes a thick anode to provide structural support for the assembly and is a structure suitable for formation by tape casting and calendaring (HAN section 1 p. 1546 left col; HAN section 2.1 p. 1546 left column).
	Regarding Claim 3, KOTCHICK is relied upon as above and further discloses the method according to claim 1, and tape casting of the anode functional layer but is silent with respect to the method wherein the anode functional layer comprises a sheet obtained by tape-casting a slurry comprising at least nickel oxide and yttria-stabilized zirconia.  
	HAN teaches the anode functional layer comprises a sheet obtained by tape casting (section 2.1 left column tape calendaring) a slurry comprising at least nickel oxide (section 2.2 p. 1546 right col.), and yttria stabilized zirconia (section 2.2 right column p. 1546 and section 2.1 left col.).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of KOTCHICK to utilize the materials taught HAN for the anode functional layer including at least nickel oxide and ysz and the motivation for doing so would have been to use materials known to be suitable for use as an anode functional layer as taught by HAN. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 4, KOTCHICK is relied upon as above and further discloses the method according to claim 1, and further discloses at least one anode functional layer disposed on the anode support layers (as discussed above). HAN also teaches at least one anode functional layer disposed on the anode support layers (sections 2.1 and 2.2).  
	KOTCHICK is silent with respect to the stack comprising: five to ten anode support layers including the anode support layer.
	HOWEVER, HAN teaches that the anode support layer provides structural support for the entire fuel cell stack assembly. Accordingly it would have been obvious to one of ordinary skill in the art to have utilized multiple individual tape cast layers of anode support layer in combination including within the claimed range of five to ten anode support layers. The motivation for doing so would have been to form a thicker overall anode support layer thus providing more structural support. 
	Regarding Claim 13, KOTCHICK is relied upon as above and further discloses the method according to claim 12, wherein the electrolyte substrate is sintered at “approximately 1400°C” (col. 10 lines 1-2) and sintering achieves densification of the various layers to a desired percent of theoretical density and desired level of porosity after sintering for the various layers (col. 10 lines 5-10).
	KOTCHICK is silent with respect to the sintering temperature being within the claimed range of 1,200 to 1,3000C. However the sintering range taught by KOTCHICK approaches the claimed range. 
	HAN teaches sintering the multilayer anode supported fuel cell stack comprising a YSZ electrolyte at a temperature of 1300°C resulting in good adhesion between the substrate and electrolyte and dense find YSZ films (HAN section 3.2 p. 1547 right col.).
At the time of filing it would have been obvious to one of ordinary skill in the art to have adjusted the sintering temperature to be 1,300°C, within the claimed range of 1,200-1,300°C, and the motivation for doing so would have been to achieve sufficient densification and post sintering structure as taught by HAN.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729